Title: From William Steuben Smith to James Monroe, 4 May 1815
From: Smith, William Steuben
To: Monroe, James


				The Secretary of State of the United State
					Sir,
					New York 4th. May 1815.
				
				I have the honour to state my arrival at this place on the 2nd. instant, returning from St. Petersburg in Russia, where I have been performing the duties of Secretary of Legation, during the residence of Mr. Adams at that Court; and who, upon the receipt of the orders of his Government to repair to Gothenburg, for the purpose of becoming a Member of a Commission to negotiate  a Treaty of Peace between the United States and Great Britain, then at War; deposited in my hands the Seal and Archives of that Legation, charging me with their delivery to Levett Harris Esqr. who Mr. Adams was instructed to leave at St: Petersburg charged with the Affairs of the United States; accordingly on the arrival of Mr. Harris, the trust confided to me was executed; and it being apparent that my services would cease to be any longer requisite at St. Petersburg, it became my duty to take such measures as were necessary for the return of myself and family to the U. States, which, owing to then existing relations between it and G. Britain, was attended with difficulties more than ordinary: it being impossible then to proceed from Russia to the United States by a direct conveyance, it behoved me to adopt that which should be attended with the least expence. I accordingly proceeded from Petersburg to Amsterdam, in the expectation of arriving in time to join the Cartel Ship “John Adams” then laying in the Texel, and about returning to America; but unfortunately she sailed the morning of the very day that I arrived. I then proceeded upon the invitation of Mr. Adams to Ghent, where the Negotiations for Peace had already commenced, and where, at his recommendation, I resided until its conclusion and the departure of the Commissioners.—Mr. Adams had in the meantime at my request procured a passport for myself and family (from the British Admiralty) for their return to the United States in the Ship “Nepptune”; which vessel having been ordered by the Commissioners to proceed to Brest, it became requisite that I should join her at that place, and I accordingly set out to accomplish that object, but upon the journey and whilst at Paris, the information of the Ratification of the Treaty of Peace by the United States having arrived in Europe, and the friendly relations between America and England being consequently re-established, the intercourse no longer attended with the same difficulties which had necessitated me to a cirtuitous rout to return to America, and an early opportunity presenting to affect it with less expense than by continuing to prosecute my original design to join the Ship Neptune at Brest, from which port it had been then determined by the Commissioners that she should not depart before the 1st. of May (instant) I concluded it to be my duty to embrace the occasion presented by the return of the Ship Fingal, in which I had the happiness safely to arrive.I beg you Sir, to accept my apologies for having entered somewhat minutely into the detail of the circumstances attendant upon my return voyage; but from their extreme peculiarity, I feel myself warranted in presenting to your Department a statement of my expenditure to effect it. I have connected with that statement a charge of expences contingent upon the situation of Secretary of Legation at the Russian Court, and also a charge of my disboursements necessary to accomplish the outward voyage.I cannot but flatter myself that the particular time that I was under the necessity of returning from the Court of Russia—the cirtuitous route I was obliged to pursue, the  exposure to the difficulties and length of time consumed in passing the Gulph of Finland, the Baltic and the North Sea, and the delays experienced, which was the cause of my not being able to profit by a passage in the Corvette “John Adams”, and the encreased additional expences necessarily attending the journey’s by land to Ghent, Paris, Havre de Grace; and the high price I was obliged to pay for my passage to America in a private ship; will all be taken into consideration in passing the enclosed account. When this is effected I shall consider myself under additional obligations to those I have already been honoured with by the Department, and being furnished with permission to draw for the amount passed to my Credit, I will take the earliest opportunity of paying my personal respects to Your Excellency, and to the President of the United States.My Father has communicated to me, what you stated to him, relative to my Commission being forwarded to Mr. Crawford, but strange as it must appear, I have not had the pleasure of receiving it, tho’ I have discharged the duties of the Station from the 5th. of August 1809, to the entire satisfaction of The Minister, I shall be happy to receive an official duplicate, or one similar to the Court of Great Britain, as Mr. Adams is appointed Minister to that Court—or should there be any appointment in the state of New York which the Administration would honour me with, I should be happy to receive it, having been absent from my Country, family and friends nearly six years. I shall however pause your communications on this subject, and hold myself subject to your orders, in any line that you may think proper to direct me on.—I must acknowledge myself much obliged by your indulgence, communicated by my Father that my visit to my friends in America, met with your consent and approbation.I have the Honour to be / with great respect / Your Excellency’s / most Obedient / Humble Servant
				
					W. Steuben Smith.
				
				
			